
	
		I
		112th CONGRESS
		2d Session
		H. R. 4011
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Nadler (for
			 himself, Mr. Scott of Virginia,
			 Mr. Blumenauer,
			 Mr. Capuano,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Filner,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Kucinich, Mrs. Maloney,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Mr. Van Hollen, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To modify certain provisions of law relating to
		  torture.
	
	
		1.Short titleThis Act may be cited as the
			 American Anti-Torture Act of
			 2012.
		2.Uniform standards
			 for interrogation techniques applicable to individuals under control or custody
			 of the united states governmentSubsections (a), (b), and (c) of each of
			 section 1002 of the Detainee Treatment Act of 2005 (title X of Public Law
			 109–148; 10 U.S.C. 801 note; 119 Stat. 2739) and section 1402 of the Detainee
			 Treatment Act of 2005 (title XIV of Public Law 109–163; 10 U.S.C. 801 note; 119
			 Stat. 3475) are amended to read as follows:
			
				(a)In
				GeneralNo person in the
				custody or under the effective control of the United States shall be subject to
				any treatment or technique of interrogation not authorized by and listed in the
				United States Army Field Manual on Human Intelligence Collector
				Operations.
				(b)ApplicabilitySubsection
				(a) shall not apply with respect to any person in the custody or under the
				effective control of the United States pursuant to a criminal law or
				immigration law of the United States.
				(c)ConstructionNothing
				in this section shall be construed to affect the rights under the United States
				Constitution of any person in the custody or under the physical jurisdiction of
				the United
				States.
				.
		
